Determination unanimously confirmed, petition dismissed, without costs, and stay vacated. Memorandum: The record contains substantial evidence to support the determination that petitioners twice placed fill in the navigable water of Skaneateles Lake without a permit (see, 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176; ECL 15-0505 [1]; 6 NYCRR 608.4).
The $7,500 civil penalty imposed was not so disproportionate to the offenses as to shock one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233; Matter of Haz-O-Waste Corp. v Williams, 103 AD2d 1001; ECL 71-1107 [1]). The penalty was less than the maximum for two violations and was imposed not only to punish petitioners, but also to deter future violations. Accordingly, the stay of enforcement of the penalty must be vacated (see, CPLR 7805). We have considered the remaining claims raised by petitioners and have found them lacking in merit. (Article 78 proceeding transferred by order of Supreme Court, Onondaga County, Donovan, J.) Present — Dillon, P. J., Callahan, Boomer, Green and Schnepp, JJ.